Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendment
Claim Amendment filed on 02/02/2021 has been entered.

Status of the Claims
This office action considers claims 1, 5, 9, 11, 15, 19, 22, 23, 27, and 28 are pending.
Claims 2-4, 6-8, 10, 12-14, 16-18, 20-21, 24-26, and 29-31 have been cancelled.

Allowable Subject Matter
Claims 1, 5, 9, 11, 15, 19, 22, 23, 27, and 28 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to method and device for sending a control protocol data unit (PDU) to configures transportation resources to be used for communication according to determined priority and quality of service (QoS) required for the communication channel for user data and control data thereby improving the sending efficiency of the control PDUs by shortening the sending delay of the control PDU.
inter alia, a method for sending a control protocol data unit (PDU), used in a communication device, with corresponding structure described by Fig. 7 and specification (Paragraphs [0140-0151]), comprising a particular combination of elements, specifically “wherein when the dedicated bearer is a bearer which is preferentially scheduled when the control PDU is sent on the corresponding logical channel, the bearer configuration information of the dedicated bearer comprises one of:
RLC entity configuration information and logical channel configuration information, wherein the RLC entity configuration information comprises acknowledged mode (AM) configuration information, and the logical channel configuration information comprises second indication information and priority information, RLC entity configuration information and logical channel configuration information, wherein the logical channel configuration information comprises the second indication information and does not comprise the priority information, and the priority information is pre-stored in the communication device, RLC entity configuration information, wherein the RLC entity configuration information comprises the AM configuration information, the second indication information, and the priority information; or
RLC entity configuration information, wherein the RLC entity configuration information comprises the AM configuration information and the second indication information and does not comprise the priority information, and the priority information is pre-stored in the communication device, wherein the second indication information is used to indicate that the bearer is preferentially scheduled when the control POU is sent on the corresponding logical channel, and the priority information is used to indicate the 
Accordingly, the applicant claim 1 is allowed for the above reasons and for the reasons recited by applicant in the remarks filed on 08/19/2020, and 02/02/2021.
Independent claim 11 with similar features as in claim 1 is also allowed for the same reason as above.
Dependent claims 5, 9, 15, 19, 22, 23, 27, and 28 being dependent on independent claims 1 and 11 are also allowed for the same reason as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sammour et al. (US20170041933), describing method and apparatus for prioritizing logical channels
Choi et al. (US20070177628), describing communication device, method for operating a communication device and computer program element
Ketchum et al. (US20050135416), describing wireless LAN protocol stack
Basu Mallick et al. (US20160234714), describing efficient uplink scheduling mechanisms for dual connectivity
Lee et al. (US20190124674), describing method for transmitting a scheduling request in a wireless communication system and a device therefor
Adachi et al. (US20190261450), describing communication method

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951.  The examiner can normally be reached on 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SHAH M RAHMAN/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413